Exhibit 16.1 August 9, 2011 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: Strategic Mining Corporation Commission File Number 000-53961 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Strategic Mining Corporation in Item 4.01 of its Form 8-K dated August 4, 2011, captioned “Changes in Registrant’s Certifying Accountant.” We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP /gt
